DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/03/2022.  As directed by the amendment: claims 1, 7 – 10, 13, and 16 have been amended, and claim 12 has been cancelled.  Thus, claims 1, 3 – 11, and 13 – 16 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd W. Wight on 02/26/2022.
The application has been amended as follows: 

1. (Currently Amended) A catheter insertion tool, comprising: 
a housing including a rail fixed to the housing; 
a needle distally extending from the housing; and 
a safety cap slidable along the needle, wherein the safety cap is configured to be locked to the housing when distally sliding to a position of isolating the tip of the needle within the safety cap, the safety cap comprising: 

a second portion comprising a lever slidably attached to 

Response to Arguments
Applicant’s arguments, see pages 5 – 7, filed 01/04/2022 and 02/03/2022, with respect to claims 1, 3 – 11, and 13 – 16 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 11, and 13 – 16 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 11, and 13 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts found during examination are: Blanchard (U.S. 2016/0331938), and Schraga (U.S. 2015/00946659).
Regarding claim 1, cited prior arts do not teach that the lever including two vertical walls respectively extending from two sides of a surface of the lever facing the rail, each of the two vertical walls including an inward facing protrusion, the inward facing protrusion configured to be locked within a notch formed on the rail to lock the safety cap to the housing when the safety cap distally slides to the position of isolating the tip of the needle within the safety cap.
Claims 3 – 11, and 13 – 16 are allowed due to their dependency on claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH T. BUI
Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783